[Cite as State v. Owens, 2020-Ohio-5573.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 3-19-16

       v.

THOMAS OWENS,                                             OPINION

       DEFENDANT-APPELLANT.


STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                CASE NO. 3-19-17

       v.

THOMAS OWENS,                                             OPINION

       DEFENDANT-APPELLANT.


               Appeals from Crawford County Common Pleas Court
                  Trial Court Nos. 17-CR-0077 and 17-CR-0108

                                     Judgments Affirmed

                          Date of Decision: December 7, 2020


APPEARANCES:

        Howard A. Elliott for Appellant

        Ryan M. Hoovler for Appellee
Case Nos. 3-19-16, 3-19-17


PRESTON, J.

       {¶1} Defendant-appellant, Thomas Owens (“Owens”), appeals the October

29, 2019 judgments of sentence of the Crawford County Court of Common Pleas.

For the reasons that follow, we affirm.

       {¶2} On April 4, 2017, the Crawford County Grand Jury indicted Owens on

four counts in case number 17-CR-0077: Count One of having weapons under

disability in violation of R.C. 2923.13(A)(3), a third-degree felony; Count Two of

possession of drugs in violation of R.C. 2925.11(A), (C)(4)(a), a fifth-degree felony;

Count Three of possession of drug paraphernalia in violation of R.C. 2925.14(C), a

fourth-degree misdemeanor; and Count Four of possessing drug abuse instruments

in violation of R.C. 2925.12(A), a second-degree misdemeanor. (Case No. 17-CR-

0077, Doc. No. 1). On April 10, 2017, Owens appeared for arraignment and entered

pleas of not guilty to the counts in the indictment. (Case No. 17-CR-0077, Doc. No.

8).

       {¶3} On May 2, 2017, the Crawford County Grand Jury indicted Owens on

two counts in case number 17-CR-0108: Count One of possession of drugs in

violation of R.C. 2925.11(A), (C)(4)(c), a third-degree felony, and Count Two of

possession of drugs in violation of R.C. 2925.11(A), (C)(2)(a), a fifth-degree felony.

(Case No. 17-CR-0108, Doc. No. 1). On May 22, 2017, Owens appeared for




                                          -2-
Case Nos. 3-19-16, 3-19-17


arraignment and entered pleas of not guilty to the counts in the indictment. (Case

No. 17-CR-0108, Doc. No. 8).

       {¶4} On June 1, 2017, Owens appeared for a change of plea hearing in case

numbers 17-CR-0077 and 17-CR-0108. (Case No. 17-CR-0077, Doc. No. 11);

(Case No. 17-CR-0108, Doc. No. 9). Under a negotiated plea agreement, Owens

withdrew his pleas of not guilty and entered guilty pleas to Counts One and Two of

the indictment in case number 17-CR-0077 and to Count One of the indictment in

case number 17-CR-0108. (Case No. 17-CR-0077, Doc. No. 11); (Case No. 17-CR-

0108, Doc. No. 9). In exchange, the State agreed to recommend dismissal of Counts

Three and Four of the indictment in case number 17-CR-0077 and of Count Two of

the indictment in case number 17-CR-0108. (Id.); (Id.). The trial court accepted

Owens’s guilty pleas and found him guilty. (Id.); (Id.). In addition, the trial court

dismissed Counts Three and Four in case number 17-CR-0077 and Count Two in

case number 17-CR-0108. (Id.); (Id.). That same day, the trial court filed its

judgment entries of conviction. (Id.); (Id.).

       {¶5} On June 20, 2017, the trial court held a sentencing hearing in case

numbers 17-CR-0077 and 17-CR-0108. With respect to case number 17-CR-0077,

the trial court sentenced Owens to 12 months in prison on Count One and 11 months

in prison on Count Two. (Case No. 17-CR-0077, Doc. No. 13). With respect to

case number 17-CR-0108, the trial court sentenced Owens to 36 months in prison.


                                         -3-
Case Nos. 3-19-16, 3-19-17


(Case No. 17-CR-0108, Doc. No. 11). Further, the trial court ordered that the

sentences in case number 17-CR-0077 be served consecutively to each other and

consecutively to the sentence in case number 17-CR-0108 for an aggregate term of

59 months in prison. (Case No. 17-CR-0077, Doc. No. 13); (Case No. 17-CR-0108,

Doc. No. 11). That same day, the trial court filed its judgment entries of sentence.

(Id.); (Id.). Owens did not file a direct appeal alleging a defect with his original

convictions and sentences.

         {¶6} On January 14, 2019, Owens filed a motion for judicial release in case

numbers 17-CR-0077 and 17-CR-0108.1 (Case No. 17-CR-0077, Doc. No. 23);

(Case No. 17-CR-0108, Doc. No. 21). On January 29, 2019, the State filed its

objection to Owens’s motion for judicial release. (Case No. 17-CR-0077, Doc. No.

24); (Case No. 17-CR-0108, Doc. No. 22). On May 9, 2019, the trial court held a

hearing on Owens’s motion for judicial release. (Case No. 17-CR-0077, Doc. No.

27); (Case No. 17-CR-0108, Doc. No. 25). At the conclusion of the hearing, the

trial court granted Owens’s motion for judicial release. (Case No. 17-CR-0077,

Doc. No. 27); (Case No. 17-CR-0108, Doc. No. 25). However, during the hearing,

the trial court cautioned Owens that if he violated the terms of his release, he could




1
  On September 7, 2018 and November 19, 2018, Owens filed previous motions for judicial release, which
the State objected to on September 13, 2018 and December 6, 2018, respectively. (Case No. 17-CR-0077,
Doc. Nos. 17, 18, 20, 21); (Case No. 17-CR-0108, Doc. Nos. 15, 16, 18, 19). On September 19, 2018 and
December 13, 2018, respectively, the trial court denied Owens’s petitions for judicial release. (Case No. 17-
CR-0077, Doc. Nos. 19, 22); (Case No. 17-CR-0108, Doc. Nos. 17, 20).

                                                    -4-
Case Nos. 3-19-16, 3-19-17


be returned to prison for the remainder of his term. (May 9, 2019 Tr. at 3). (See

Case No. 17-CR-0077, Doc. No. 27); (Case No. 17-CR-0108, Doc. No. 25).

       {¶7} On October 2, 2019, a motion was filed alleging that Owens had

violated the terms of his judicial release by failing a drug test and associating with

individuals involved in illegal drug activity. (Case No. 17-CR-0077, Doc. No. 30);

(Case No. 17-CR-0108, Doc. No. 28). The motion requested that Owens show

cause as to why his judicial release should not be revoked. (Case No. 17-CR-0077,

Doc. No. 30); (Case No. 17-CR-0108, Doc. No. 28). At a hearing on October 28,

2019, Owens admitted to violating the conditions imposed upon him. (Case No. 17-

CR-0077, Doc. No. 30); (Case No. 17-CR-0108, Doc. No. 28). Thereafter, the trial

court revoked Owens’s judicial release and reimposed the remaining balance of his

59-month prison term. (Case No. 17-CR-0077, Doc. No. 34); (Case No. 17-CR-

0108, Doc. No. 31). The following day, the trial court filed its judgment entries of

sentence reflecting the sentence pronounced at the hearing. (Case No. 17-CR-0077,

Doc. No. 34); (Case No. 17-CR-0108, Doc. No. 31).

       {¶8} Owens filed his notices of appeal on November 15, 2019. (Case No.

17-CR-0077, Doc. No. 40); (Case No. 17-CR-0108, Doc. No. 37). He raises two

assignments of error for our review.

                            Assignment of Error No. I

       When a trial court takes a guilty plea to offenses by the
       Defendant-Appellant, and fails to advise the Defendant-Appellant

                                         -5-
Case Nos. 3-19-16, 3-19-17


       of all of the matters as set forth in Criminal Rule 11(C)(2), a
       proper plea of guilty has not taken place, and the Defendant-
       Appellant may challenge the plea and conviction in an appeal
       taken after a probation violation, despite the fact no appeal was
       taken from the original imposition of sentence.

       {¶9} In his first assignment of error, Owens argues that his original

convictions are void because the trial court failed to comply with Crim.R. 11.

Specifically, Owens argues that the trial court failed to advise him in its plea

colloquy that his guilt must be proven beyond a reasonable doubt. Accordingly,

Owens contends that his pleas were not made knowingly, intelligently, and

voluntarily.

       {¶10} First, we note that Owens did not seek to withdraw his pleas in the trial

court and failed to file a direct appeal alleging a defect with his original convictions

and sentences. Rather, Owens’s present appeal is based on the judgments revoking

his judicial release and reimposing the remainder of his original sentences.

Generally, the failure to raise a defect in a guilty plea is barred by res judicata if it

was or could have been raised on direct appeal. State v. Straley, 159 Ohio St.3d 82,

2019-Ohio-5206, ¶ 15. Nevertheless, Owens contends that his argument is not

barred by res judicata because his original sentences are void.

       {¶11} “All guilty pleas must be made knowingly, voluntarily, and

intelligently.” State v. Moll, 3d Dist. Defiance Nos. 4-14-17 and 4-14-18, 2015-

Ohio-926, ¶ 9, citing State v. Engle, 74 Ohio St.3d 525, 527 (1996). “‘Failure to


                                          -6-
Case Nos. 3-19-16, 3-19-17


ensure that a plea is entered knowingly, intelligently, and voluntarily renders its

enforcement unconstitutional.’” State v. Howard, 3d Dist. Logan Nos. 8-17-01 and

8-17-09, 2017-Ohio-8020, ¶ 19, quoting State v. Phillips, 3d Dist. Van Wert No. 15-

12-02, 2012-Ohio-5950, ¶ 24, citing Engle at 527. “Crim.R. 11(C) is intended to

ensure that guilty pleas are entered knowingly, intelligently, and voluntarily.” State

v. Cortez, 3d Dist. Hancock Nos. 5-07-06 and 5-07-07, 2007-Ohio-6150, ¶ 16, citing

State v. Windle, 4th Dist. Hocking No. 03CA16, 2004-Ohio-6827, ¶ 7. Crim.R.

11(C) provides:

       (2) In felony cases the court may refuse to accept a plea of guilty or

       a plea of no contest, and shall not accept a plea of guilty or no contest

       without first addressing the defendant personally and doing all of the

       following:

       (a) Determining that the defendant is making the plea voluntarily,

       with understanding of the nature of the charges and of the maximum

       penalty involved, and if applicable, that the defendant is not eligible

       for probation or for the imposition of community control sanctions at

       the sentencing hearing.

       (b) Informing the defendant of and determining that the defendant

       understands the effect of the plea of guilty or no contest, and that the




                                         -7-
Case Nos. 3-19-16, 3-19-17


       court, upon acceptance of the plea, may proceed with judgment and

       sentence.

       (c) Informing the defendant and determining that the defendant

       understands that by the plea the defendant is waiving the rights to jury

       trial, to confront witnesses against him or her, to have compulsory

       process for obtaining witnesses in the defendant’s favor, and to

       require the state to prove the defendant’s guilt beyond a reasonable

       doubt at a trial at which the defendant cannot be compelled to testify

       against himself or herself.

Crim.R. 11(C)(2)(a)-(c).

       {¶12} The advisements under Crim.R. 11(C)(2) can be divided into the

constitutional requirements found in Crim.R. 11(C)(2)(c) and the nonconstitutional

requirements found in Crim.R. 11(C)(2)(a) and (b). Howard at ¶ 20, citing State v.

Scarnati, 11th Dist. Portage No. 2001-P-0063, 2002 WL 255502, *2 (Feb. 22,

2002). Here, Owens contends that the trial court failed to advise him of his right to

require the state to prove his guilt beyond a reasonable doubt, which is a

constitutional requirement found in Crim.R. 11(C)(2)(c). “‘[P]rejudice is presumed

if the court fails to inform the defendant of the constitutional rights listed in Crim.R.

11(C)(2)(c).’” Howard at ¶ 20, quoting State v. Thomas, 3d Dist. Mercer No. 10-

10-17, 2011-Ohio-4337, ¶ 20. “A trial court must strictly comply with Crim.R.


                                          -8-
Case Nos. 3-19-16, 3-19-17


11(C)(2)(c) and orally advise a defendant before accepting a felony plea that the

plea waives the defendant’s constitutional rights.” State v. Montgomery, 3d Dist.

Putnam No. 12-13-11, 2014-Ohio-1789, ¶ 11, citing State v. Veney, 120 Ohio St.3d

176, 2008-Ohio-5200, ¶ 31. “The failure to recite the language of the rule word-

for-word will not invalidate a plea agreement, however, so long as ‘the record

demonstrates that the trial court explained the constitutional right[s] in a manner

reasonably intelligible to that defendant.’” State v. Hayward, 6th Dist. Wood No.

WD-17-010, 2017-Ohio-8611, ¶ 6, citing Veney at ¶ 27, quoting State v. Ballard, 66

Ohio St.2d 473, 480 (1981) and State v. Barker, 129 Ohio St.3d 472, 2011-Ohio-

4130, ¶ 14.

       {¶13} The record reveals that Owens’s written guilty plea petitions, which

were signed by Owens and his trial counsel at the June 1, 2017 change of plea

hearing, contain the statement, “I understand I waive my right to have the prosecutor

prove my guilt beyond a reasonable doubt on every element of each charge.” (Case

No. 17-CR-0077, Doc. No. 11); (Case No. 17-CR-0108, Doc. No. 9). However, a

review of the Crim.R. 11 plea colloquy reveals that the trial court did not orally

advise Owens of his right to have the state prove his guilt beyond a reasonable doubt.

(June 1, 2017 Tr. at 9-11).

       {¶14} The Supreme Court of Ohio has held that “the right to have the state

prove guilt beyond a reasonable doubt is a constitutionally protected right of an


                                         -9-
Case Nos. 3-19-16, 3-19-17


accused” and, accordingly, there needs to be strict compliance with that portion of

Crim.R. 11. Veney at ¶ 21. Further, the failure to inform a defendant of the right to

require the state to prove guilt beyond a reasonable doubt renders the plea “invalid.”

Id. at syllabus. Owens argues that because his original 2017 pleas were invalid, they

were “void” and, therefore, his arguments regarding the validity of his pleas are not

subject to res judicata. Accordingly, Owens argues that we must vacate his guilty

pleas.

         {¶15} Indeed, “[c]ourts have held in the past that the failure of a trial court

to strictly comply with Crim.R. 11(C)(2)(c) renders a plea ‘void’ and subject to

collateral attack at any time because the plea was not entered knowingly,

intelligently and voluntarily.” State v. Greene, 3d Dist. Crawford No. 3-20-06,

2020-Ohio-5133, ¶ 8. “However, the Supreme Court of Ohio has recently ‘realigned

[its] jurisprudence with the traditional understanding of void and voidable

sentences,’ which altered the quagmire of what made certain convictions ‘void’ and

other convictions ‘voidable.’” Id., quoting State v. Harper, ___ Ohio St.3d ___,

2020-Ohio-2913, ¶ 43.

         {¶16} In Harper, the Supreme Court of Ohio stated that “when a specific

action is within a court’s subject-matter jurisdiction, any error in the exercise of that

jurisdiction renders the court’s judgment voidable, not void.” Harper at ¶ 26.

Furthermore, “[g]enerally, a voidable judgment may only be set aside if successfully


                                          -10-
Case Nos. 3-19-16, 3-19-17


challenged on direct appeal.” Id., citing State v. Payne, 114 Ohio St.3d 502, 2007-

Ohio-4642, ¶ 28.

       {¶17} Here, Owens was properly indicted for crimes committed in Crawford

County. Accordingly, the trial court had jurisdiction to accept his pleas and enter a

sentence. Because the Crawford County Court of Common Pleas had personal and

subject-matter jurisdiction over Owens’s original change of plea and sentencing

proceedings, the Supreme Court of Ohio’s holding in Harper dictates that Owens’s

convictions were voidable, not void, which would subject his claim to res judicata.

Greene at ¶ 11.

       {¶18} “‘“Under the doctrine of res judicata, a final judgment of conviction

bars a convicted defendant who was represented by counsel from raising and

litigating in any proceeding except an appeal from that judgment, any defense or

any claimed lack of due process that was raised or could have been raised by the

defendant * * * on an appeal from that judgment.”’” State v. Schwieterman, 3d Dist.

Mercer No. 10-09-12, 2010-Ohio-102, ¶ 23, quoting State v. Troglin, 3d Dist. Union

No. 14-09-04, 2009-Ohio-5276, ¶ 13, quoting State v. Perry, 10 Ohio St.2d 175

(1967), paragraph nine of the syllabus. “‘[R]es judicata promotes the principles of

finality and judicial economy by preventing endless relitigation of an issue on which

a defendant has already received a full and fair opportunity to be heard.’” Id.,




                                        -11-
Case Nos. 3-19-16, 3-19-17


quoting State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, ¶ 18, citing State ex

rel. Willys-Overland Co. v. Clark, 112 Ohio St. 263, 268 (1925).

       {¶19} “Further, ‘[r]es judicata bars the relitigation of constitutional issues, *

* * including claims that the accused’s guilty pleas were not knowingly,

intelligently, and voluntarily made[.]’” (Internal citation omitted.) Greene, 2020-

Ohio-5133, at ¶ 13, quoting Straley, 159 Ohio St.3d at ¶ 36 (Kennedy, J., concurring

separately), citing State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, ¶ 59-60.

Here, Owens could have challenged any defect in the plea colloquy on direct appeal,

but he failed to do so. Thus, Owens’s present challenge of his original plea colloquy

is barred by res judicata. Id. at ¶ 13.

       {¶20} Accordingly, Owens’s first assignment of error is overruled.

                            Assignment of Error No. II

       The trial court abused its discretion in that after having placed
       the Defendant-Appellant on community control sentence
       essentially for drug offenses, where during community control,
       the Defendant-Appellant had additional violations in the nature
       of drug offenses, by not re-imposing a community control
       sanction of drug treatment instead of a term of imprisonment.

       {¶21} In his second assignment of error, Owens argues that the trial court

abused its discretion by reimposing the remainder of his 59-month prison sentence

upon his violation of the terms of his judicial release. Owens contends that, due to

his history of substance abuse, the trial court should have sentenced him to



                                          -12-
Case Nos. 3-19-16, 3-19-17


substance abuse treatment at a community-based treatment facility, rather than

reimpose his prison term. For the reasons that follow, we disagree.

         {¶22} First, we note that throughout his brief, Owens conflates the distinct

concepts of community control under R.C. 2929.15 and judicial release under R.C.

2929.20. Notably, Owens states that “[i]n this matter, the [trial] court was looking

at a probation violation allegation of [a defendant] who was previously placed on

community control.” (Appellant’s Brief at 10). However, the record reflects that

Owens was released from prison on judicial release, rather than community control.

(See Case No. 17-CR-0077, Doc. No. 27); (Case No. 17-CR-0108, Doc. No. 25).

         {¶23} “Under R.C. 2929.15, a defendant’s original sentence is community

control and he will not receive a term of incarceration unless he violates the terms

of his community control, * * * whereas, when a defendant is granted judicial

release under R.C. 2929.20, he ‘“has already served a period of incarceration, and

the remainder of that prison sentence is suspended pending either the successful

completion of a period of community control or the defendant’s violation of a

community control sanction.”’”2 (Internal citations omitted.) State v. Jones, 3d

Dist. Mercer Nos. 10-07-26 and 10-07-27, 2008-Ohio-2117, ¶ 12, quoting State v.

Alexander, 3d Dist. Union No. 14-07-45, 2008-Ohio-1485, ¶ 7, quoting State v.



2
 We note that R.C. 2929.20(K) confusingly uses the term “community control” in reference to the status of
an offender granted judicial release. See R.C. 2929.20(K); State v. Jones, 3d Dist. Mercer Nos. 10-07-26 and
10-07-27, 2008-Ohio-2117, ¶ 12.

                                                   -13-
Case Nos. 3-19-16, 3-19-17


Mann, 3d Dist. Crawford No. 3-03-42, 2004-Ohio-4703, ¶ 8, citing R.C. 2929.20(I)

(Nov. 23, 2005) (current version at 2929.20(K) (Mar. 22, 2019)). “[I]f a defendant

violates the conditions of judicial release, the trial court is limited to reimposing the

original term of incarceration with credit for time already served.” Id. at ¶ 15, citing

State v. Hoy, 3d Dist. Union Nos. 14-04-13 and 14-04-14, 2005-Ohio-1093, ¶ 21

and R.C. 2929.20(I) (Nov. 23, 2005) (current version at R.C. 2929.20(K) (Mar. 22,

2019)). Further, this court has held that “[i]t is error for a trial court, after revoking

judicial release, to impose a greater or lesser sentence than the original sentence.”

State v. Thompson, 3d Dist. Crawford No. 3-16-01 and 3-16-12, 2016-Ohio-8401, ¶

13, citing State v. Salter, 10th Dist. Franklin No. 14AP-211, 2014-Ohio-5524, ¶ 8

and Jones at ¶ 15. Accordingly, when the trial court revoked Owens’s judicial

release it had to reimpose the remainder of the previously imposed sentence unless

it elected to allow Owens to remain on judicial release pending further violation.

See Greene, 2020-Ohio-5133, at ¶ 16. Thus, the trial court did not err by reimposing

the remainder of Owens’s original sentence upon its revocation of Owens’s judicial

release. See id.

       {¶24} To the extent that Owens argues that the trial court abused its

discretion by electing to reimpose the remainder of his previously imposed sentence

rather than allow him to remain on judicial release pending further violation, we are

unpersuaded. Owens contends that, due to his history of substance abuse, the trial


                                          -14-
Case Nos. 3-19-16, 3-19-17


court abused its discretion by not continuing his judicial release and ordering him

to complete substance abuse treatment in a community-based treatment facility.

Specifically, Owens contends that the trial court denied him the opportunity to seek

treatment to address his ongoing substance abuse. However, at the October 28, 2019

hearing, the trial court stated that Owens has “had a lot of bites at the apple.” (Oct.

28, 2019 Tr. at 11). The trial court referenced the fact that Owens failed a drug test

at his change of plea hearing, yet the trial court chose to honor the parties’ agreement

and “give [Owens] a chance” rather than imposing a “much larger prison sentence.”

(Id. at 11-12). The trial court also stated that Owens tested positive for marijuana

after receiving judicial release. (Id. at 12). However, Owens subsequently tested

positive for morphine and admitted to spending time with drug users.              (Id.).

Furthermore, the trial court noted that Owens violated two separate conditions of

his release by (1) using drugs and (2) consorting with drug users.                (Id.).

Accordingly, the trial court stated that Owens’s failure to take advantage of the

multiple opportunities he was afforded, combined with the multiple violations of

the terms of his judicial release, “demand prison.” (Id. at 12-13). Thus, the record

indicates that Owens was afforded repeated opportunities to demonstrate that he was

capable of making positive changes, yet he failed to take advantages of those

opportunities. Furthermore, the trial court stated that, upon request from the prison,

it would not oppose a request to transfer Owens to a halfway house. (Id. at 15).


                                         -15-
Case Nos. 3-19-16, 3-19-17


Accordingly, we reject Owens’s argument that the trial court abused its discretion

by electing to reimpose his remaining prison term.

       {¶25} Accordingly, Owens’s second assignment of error is overruled.

       {¶26} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgments of the trial court.

                                                               Judgments Affirmed

WILLAMOWSKI and ZIMMERMAN, J.J., concur.

/jlr




                                        -16-